NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0220-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DUTQUAN WILSON, a/k/a
DUTGUAN WILSON, and
DUTOGUAN WILSON,

     Defendant-Appellant.
_________________________

                   Submitted October 28, 2019 – Decided January 16, 2020

                   Before Judges Sumners and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 13-02-0610.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew P. Slowinski, Designated Counsel,
                   on the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Linda Anne Shashoua, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).
PER CURIAM

      Defendant Dutquan Wilson appeals from a Law Division order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing.

Before us, he presents the following arguments:

            POINT I

            THE PCR COURT SHOULD HAVE HELD THAT
            DEFENDANT WAS ENTITLED TO RELIEF FOR
            VIOLATION OF HIS RIGHT TO EFFECTIVE
            ASSISTANCE OF TRIAL COUNSEL UNDER THE
            STANDARDS GOVERNING PETITIONS FOR
            POST-CONVICTION RELIEF. (U.S. CONST.
            AMEND. VI; N.J. CONST. ART. I, [PARA.] 10).

            (a) Legal Standards Governing Applications for Post-
            Conviction Relief.

            (b) Defense Counsel's Failure to Retain a Ballistics
            Expert Met the First Prong of the Strickland/Fritz test.

            (c) Defense Counsel's Failure to Retain a Ballistics
            Expert Met the Second Prong of the Strickland/Fritz
            test.

            POINT II

            THE PCR COURT ERRED BY REFUSING TO
            ALLOW DEFENDANT TO OBTAIN DISCOVERY
            OF THE STATE'S BALLISTICS FILE AFTER
            DEFENDANT'S      BALLISTICS     EXPERT
            CONCLUDED     IN  HIS    REPORT   THAT
            ADDITIONAL REVIEW OF THE STATE'S FILE
            WAS    NECESSARY   TO   COMPLETE    HIS
            INVESTIGATION.

                                                                       A-0220-18T3
                                       2
            POINT III

            THE PCR COURT ERRED BY REFUSING TO
            ALLOW AN EVIDENTIARY HEARING ON
            DEFENDANT'S PETITION AFTER DEFENDANT
            PRESENTED    EVIDENCE   SUFFICIENT TO
            ESTABLISH A PRIMA FACIE CASE OF
            INEFFECTIVE ASSISTANCE.

            POINT IV

            THE PCR COURT SHOULD HAVE HELD THAT
            DEFENDANT WAS DENIED THE RIGHT TO
            EFFECTIVE ASSISTANCE OF APPELLATE
            COUNSEL (U.S. CONST. AMEND. VI; N.J. CONST.
            ART. I, [PARA.] 10).

            POINT V

            THE PCR COURT'S DECISION SHOULD BE
            REVERSED ON THE GROUNDS OF CUMULATIVE
            ERROR.

Having reviewed the record considering the applicable legal standards, we are

unpersuaded by defendant's arguments and affirm substantially for the reasons

set forth by the PCR judge in her written decision.

                                       I

      The procedural history and trial evidence are detailed in our unpublished

decision affirming defendant's conviction and sentence on direct appeal, State

v. Wilson, No. A-5734-12 (App. Div. Oct. 18, 2016), certif. denied, 228 N.J.



                                                                       A-0220-18T3
                                       3
492 (2017), and in the PCR judge's written decision issued April 13, 2018. A

brief summary of the relevant facts and proceedings will suffice here.

        On April 11, 2011, N.I.'s1 eight-year-old son informed him that a man,

later identified as defendant, had directed some boys to "mess" with him at

school. Upset, N.I. directed his son, daughter, and Y.G., his girlfriend and the

mother of his children, to get into the family minivan. He then drove around

their neighborhood to locate defendant. Approximately two blocks away from

his home, N.I. saw defendant. After N.I. got out of the minivan and argued with

defendant, N.I. along with Y.G. and their son, heard defendant tell a boy to go

get the "strap." Knowing this meant a gun, N.I. got back into his minivan and

drove the family home.

        As soon as N.I. parked his minivan in front of the family's house with the

driver's side next to the curb, he noticed defendant "about 15 feet, 20 feet" away

approaching the passenger side of the minivan from across the street with a

handgun. Before N.I. was able to drive away, defendant fired two gunshots; one

hitting the outside of the minivan, and the other entering the minivan's open

front passenger's side window into the dashboard, hitting the air conditioner



1
    We use the victims' initials to protect their identities.


                                                                          A-0220-18T3
                                           4
controls, and ultimately landing by N.I.'s foot. Y.G. was in the front passenger's

seat with the children in the rear passenger's seat. N.I. then sped away. Unable

to locate a police officer on the street, he drove to the police station to report the

shooting. Fortunately, no one was shot.

        The State's ballistics expert testified regarding her examination of two

metal fragments recovered from the minivan. One fragment was small and could

not be identified as a firearm bullet. The other fragment was a deformed portion

of a discharged bullet, which she could not exclude that it was fired from a BB

gun.

        At the end of the State's case, defendant unsuccessfully moved for a

judgment of acquittal on the four charges of second-degree aggravated assault

on the basis that the State failed to prove defendant acted with purpose to cause

serious bodily injury to the four victims. 2 Defendant also unsuccessfully moved

for acquittal of the four fourth-degree aggravated assault-firearm pointing

charges contending that the State's witnesses gave contradicting testimony

concerning his pointing of the gun and that no gun was found. The court

reasoned acquittal was not appropriate because "a rational trier of fact . . . can

find the essential element[s] of the crime[s] beyond a reasonable doubt[.]"


2
    N.I., Y.G., and their two children.
                                                                              A-0220-18T3
                                          5
      The jury found defendant guilty of two counts of second-degree

aggravated assault-serious bodily injury against N.I. and Y.G., N.J.S.A. 2C:12-

1(b)(1); two counts of lesser-included third-degree aggravated assault with a

deadly weapon against the children, N.J.S.A. 2C:12-1(b)(2); four counts of

fourth-degree aggravated assault-firearm pointing against the four victims,

N.J.S.A. 2C:12-1(b)(4); second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a); and second-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b). As a result of consecutive sentences and mergers,

defendant was sentenced to an aggregate custodial term of twenty-eight years,

subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      On direct appeal, we affirmed defendant's convictions except his

convictions for lesser-included third-degree aggravated assault with a deadly

weapon and fourth-degree aggravated assault-firearm pointing against the two

children, which were dismissed. We determined there was insufficient evidence

of defendant's awareness of the children's location in the rear seat of the

minivan. We therefore remanded for the entry of a corrected judgment of

conviction, which resulted in a reduction of defendant's aggregate sentence to

twenty-two years subject to NERA.




                                                                       A-0220-18T3
                                      6
      Following his resentencing, defendant filed for PCR alleging his trial

counsel was ineffective because he failed to consult with a ballistics expert and

his appellate counsel was ineffective by failing to challenge the legality of

defendant's sentence. He also sought a discovery order requiring the State to

turn over the entirety of its ballistics expert's file for review by the expert he

retained for the PCR proceedings. Lastly, defendant contended trial counsel's

cumulative errors denied him a right to a fair trial. The PCR judge, who was

also the trial judge, issued an order denying PCR without an evidentiary hearing.

                                        II

      In this appeal, defendant maintains the PCR judge erred in determining

trial counsel was not deficient in failing to consult with a ballistics expert

because such expertise was crucial to his defense "because the State's ballistics

expert provided the only objective evidence that a shooting occurred."

Defendant avers the testimony by N.I. and Y.G. that defendant fired a gun at and

into the minivan was not supported by "independent witnesses or crime scene

evidence" and was undermined by feuds between their families that Y.G. "tried

to conceal from the police when the shooting was reported." Had an evidentiary

hearing been allowed, defendant proffers his ballistics expert would have




                                                                          A-0220-18T3
                                        7
pointed to uncertainty about the State's expert opinion on the bullet trajectory

and the type of firearm used by the assailant.

      Moreover, defendant contends the judge erred in denying his discovery

request to allow his expert to review the file of the State's expert as an aid for

evaluating the basis of the State's expert's opinions. Defendant also points out

that the State should have turned over its expert's file before trial. R. 3:13-

3(b)(1)(I). Defendant argues his expert's testimony would have undermined the

credibility of N.I.'s and Y.G.'s testimony identifying defendant as the shooter

and, in turn, persuaded the jury to find him not guilty. Additionally, defendant

maintains his appellant counsel failed to argue that following remand, his

amended sentence remained illegal because it still imposed an extended term

even though the convictions related to the children were vacated.

      Applying the well-recognized two-prong test to establish ineffectiveness

of counsel, Strickland v. Washington, 466 U.S. 668, 687 (1984) and State v.

Fritz, 105 N.J. 42, 58 (1987), the PCR judge properly found defendant failed to

establish a prima facie claim that: (1) trial counsel's performance was deficient

and (2) the deficient performance prejudiced the defense. Thus, he was not

entitled to an evidentiary hearing. State v. Preciose, 129 N.J. 451, 462 (1992).

Our reasoning is as follows.


                                                                          A-0220-18T3
                                        8
      Ballistics Expert and Discovery

      While we agree with defendant that a PCR claim can be sustained where

trial counsel is shown to be ineffective for not retaining an expert crucial to the

defense, State v. DiFrisco, 174 N.J. 195, 224 (2002), we do not find such

situation exists in this appeal. It is well-settled that a defense attorney's trial

strategy is generally not second-guessed in a PCR proceeding. State v. Gary,

229 N.J. Super. 102, 116 (App. Div. 1988). To the contrary, trial counsel's

informed strategic decisions demand our heightened deference, and "are

virtually unchallengeable."     Strickland, 466 U.S. at 690-91. "[C]omplaints

'merely of matters of trial strategy' will not serve to ground a constitutional claim

of inadequacy of representation." State v. Fritz, 105 N.J. 42, 54 (1987) (quoting

State v. Williams, 39 N.J. 471, 489 (1963)); see also State v. Echols, 199 N.J.
344, 358 (2009) (holding presumption that counsel provided effective

reasonable legal assistance "may be rebutted if defendant demonstrates that

counsel's actions did not equate to 'sound trial strategy.'").

      The PCR judge properly determined trial counsel was not deficient in

consulting with an expert because she chose to pursue a trial strategy that

defendant was not the shooter by challenging the credibility of the State's

witnesses, thereby making the need for a ballistics expert unnecessary. Counsel


                                                                             A-0220-18T3
                                         9
argued before the jury that no weapon was found connected to the shooting or

to defendant. She highlighted that no one other than N.I. and Y.G. identified

defendant as the shooter and they were not credible. On cross-examination, she

stressed that N.I.: had a criminal record; told police he didn't know defendant;

never saw defendant before the incident; and couldn't describe defendant to the

police. Further, counsel challenged the State's expert's credibility by stressing

her testimony had no evidentiary value and highlighted her uncertain opinion as

to whether the metal objects found in N.I.'s minivan were from a BB gun,

handgun, or rifle. Based on the trial record, we are satisfied defendant has not

shown counsel's trial strategy was unsound.

      Considering our conclusion that trial counsel was not ineffective for not

consulting a ballistics expert, we agree with the PCR judge there was no merit

to defendant's argument that the State should have been ordered to allow

defendant's PCR ballistics expert to view the file of its expert. Further, in

relying upon State v. Herrerra, 211 N.J. Super. 308, 328 (2012) (citation

omitted), the judge held defendant's expert was not entitled unfettered discovery

access to the State's files via a PCR petition without specifically stating what he

was looking for and how it might support his petition.




                                                                           A-0220-18T3
                                       10
      Excessive Sentence

      The PCR judge properly ruled there was no merit to defendant's contention

that following remand appellate counsel failed to argue his sentence was illegal

because it continued to impose an extended term after the convictions related to

the children were reversed. As the judge pointed out, after holding there was no

basis to convict defendant on the charges pertaining to the children, we

addressed defendant's extended term sentences by ruling:

             . . . we are not persuaded that the judge abused her
            discretion in imposing a twelve-year extended term
            NERA sentence. She reviewed defendant's criminal
            history and present offenses before concluding that
            aggravating factors three, six, and nine applied.
            N.J.S.A. 2C:44-1(a)(3) (the risk of re-offense); -1(a)(6)
            (the extent of prior criminal record and the seriousness
            of the offense for which defendant was convicted); and
            -1(a)(9) (the need to deter defendant and others). She
            reviewed all mitigating factors and explained that none
            applied. See N.J.S.A. 2C:44-1(b)(1)-(11).

            Our conclusion that the convictions regarding the
            children must be dismissed does not alter our
            evaluation of the twelve-year extended term NERA
            sentence. This sentence pertains to the aggravated
            assault against N.I., in which there is support in the
            record for the judge's weighing of aggravating and
            mitigating factors. The sentence does not shock the
            conscience. Therefore, we shall not second-guess and
            disturb the trial court's findings. See State v. Bieniek,
            200 N.J. 601, 608-09 (2010); see also State v.
            O'Donnell, 117 N.J. 210, 215-16 (1989).


                                                                        A-0220-18T3
                                      11
            [Wilson, slip op. at 18-19.]

      Consequently, this argument is procedurally barred because it was

rejected on direct appeal. R. 3:22-5 ("[a] prior adjudication upon the merits of

any ground for relief is conclusive whether made in the proceedings resulting in

the conviction or in any post-conviction proceeding brought pursuant to this rule

. . . , or any appeal taken from such proceedings.").

      To the extent we have not discussed them expressly, all other arguments

raised by defendants lack sufficient merit to warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-0220-18T3
                                       12